          Case 1:18-cv-02929-RBW Document 50 Filed 12/26/19 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                   )
 CAROL A. LEWIS, et al.,                           )
                                                   )
                 Plaintiffs,                       )
                                                   )
         v.                                        )
                                                   )    Civil Action No. 18-2929 (RBW)
 ALEX AZAR, in his official capacity as            )
 Secretary of the United States Department         )
                                                   )
 of Health and Human Services,
                                                   )
                                                   )
                  Defendant.
                                                   )

                                                ORDER

        The plaintiffs, Carol A. Lewis and Douglas B. Sargent, bring this putative class action

against the defendant, Alex Azar, in his official capacity as Secretary of the United States

Department of Health and Human Services, seeking review of the defendant’s decisions denying

the plaintiffs’ Medicare “claims for coverage of [continuous glucose monitor] equipment or

supplies.” Class Action Complaint ¶ 127. On March 7, 2019, the plaintiffs filed the Plaintiffs’

Motion to Extend Time to File Class Certification Motion (“Pls.’ Mot.”), which seeks “an

extension of the[ir] deadline to file a class certification motion . . . until [sixty] days after the

Case Management Conference is held in this case.” Pls.’ Mot. at 1. On April 25, 2019, the

defendant filed a response to the plaintiffs’ motion, representing that he “does not oppose [the]

plaintiffs’ motion . . . , although he reserves the right to object to discovery in this record-review

case.” Response to Plaintiffs’ Motion for Extension of Time to File Class Certification Motion

at 1.

        After a scheduling conference on June 14, 2019, the Court issued a scheduling order with

deadlines for class certification related discovery and class certification briefing. See generally
         Case 1:18-cv-02929-RBW Document 50 Filed 12/26/19 Page 2 of 3




Order (June 14, 2019), ECF No. 28. The Court ordered the parties to complete class certification

related discovery on or before October 18, 2019, and the Court also ordered the plaintiffs to file

their class certification motion on or before October 25, 2019. See id. at 1–2. However, due to

the parties’ subsequent discovery disputes, the parties failed to complete class certification

related discovery by October 18, 2019, and the plaintiffs therefore failed to file their class

certification motion by October 25, 2019.

       At the November 5, 2019, status conference, the Court ordered that the parties conclude

class certification related discovery on or before January 21, 2020, unless otherwise ordered by

the Court. See Order at 2 (Nov. 6, 2019), ECF No. 47. Thereafter, upon consideration of the

parties’ Joint Proposed Schedule for Completion of Discovery (Dec. 16, 2019), ECF No. 48, the

Court ordered that the parties conclude class certification related discovery on or

March 16, 2020. See Order at 1 (Dec. 26, 2019), ECF No. 49. Therefore, class certification

related discovery remains ongoing. Accordingly, it is hereby

       ORDERED that the Plaintiffs’ Motion to Extend Time to File Class Certification

Motion, ECF No. 11, is DENIED AS MOOT. It is further

       ORDERED that (1) the plaintiffs shall file their class certification motion on or before

March 23, 2020; (2) the defendant shall file his opposition to the plaintiffs’ class certification

motion on or before April 20, 2020; and (3) the plaintiffs shall file their reply, if any, on or

before May 11, 2020. It is further

       ORDERED that the parties shall appear before the Court for a status conference on

September 1, 2020, at 10:00 a.m., which shall serve as a target date for the resolution of the

plaintiffs’ forthcoming class certification motion.




                                                  2
 Case 1:18-cv-02929-RBW Document 50 Filed 12/26/19 Page 3 of 3




SO ORDERED this 26th day of December, 2019.



                                              REGGIE B. WALTON
                                              United States District Judge




                                  3
